 



Exhibit 10.3
Schedule of 2005 Salary and Target Bonus for Named
Executive Officers (as defined in Item 402(a)(3) of Regulation S-K)
Effective May 1, 2005, the annual salary compensation for each of the Named
Executive Officers is:
Robert J. Keegan, Chairman of the Board, Chief Executive Officer and President,
$1,100,000.
Richard J. Kramer, Executive Vice President and Chief Financial Officer,
$461,100;
C. Thomas Harvie, Senior Vice President, General Counsel and Secretary,
$446,100;
Jonathan D. Rich, President, North American Tire, $445,200; and
Joseph M. Gingo, Executive Vice President, Quality Systems and Chief Technical
Officer, $376,000.
     Target bonuses for 2005 under the Company’s Performance Recognition Plan
for each of the Named Executive Officers are:
Mr. Keegan, $1,500,000;
Mr. Kramer, $330,000;
Mr. Rich, $385,000;
Mr. Harvie, $290,000; and
Mr. Gingo $260,000.
     Payment of 2005 bonuses will be made from a payment pool, the size of which
will depend on the extent to which the specific financial performance targets
established by the Compensation Committee are met. The target aggregate payment
pool for 2005 is $28.0 million. Earnings before interest and taxes less finance
charges (“EBIT”) and operating cash flow are the financial performance measures
under the Performance Recognition Plan for fiscal year 2005. Funding of the 2005
payment pool will be based 50% on each performance measure and could range from
zero to 200% of the target amount depending on the level of operating cash flow
and EBIT achieved. In addition, payouts for each of the Named Executive Officers
may be adjusted based on individual performance.

